Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 1 of 32



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                             CASE NO:

  THE FLORIDA ATLANTIC UNIVERSITY BOARD
  OF TRUSTEES,

          Plaintiff,

  vs.

  NEIL PARSONT, individually, and OWL TUTORING,
  INC., a Florida corporation,

        Defendants.
  ____________________________________/

                                            COMPLAINT

          Plaintiff, THE FLORIDA ATLANTIC UNIVERSITY BOARD OF TRUSTEES

  (“Plaintiff” or “FAU”), by and through its attorneys, hereby files this lawsuit against Defendants,

  NEIL PARSONT (“Parsont”) and OWL TUTORING, INC. (“Owl Tutoring”) (collectively,

  “Defendants”), and alleges as follows:

                                           INTRODUCTION

          1.      Since 1964, FAU has used a distinct color scheme and owl theme in connection

  with the provision, offering, marketing, advertising, and promotion of its educational services

  (the “Marks”), and by doing so, has developed a brand identity and enforceable trademark and

  trade dress rights.

          2.      Defendants have intentionally adopted and are using a company name, domain

  name, color scheme, and owl theme that is identical or confusingly similar to FAU and have

  intentionally caused confusion, false association, and misunderstanding among consumers that




                                                  1
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 2 of 32



  Defendants’ services are part of the same services or affiliated with FAU (the “Infringing

  Marks”).

          3.     In a continued orchestrated effort to deceive consumers, and specifically FAU’s

  students, Defendants request that students provide their unique FAUNet IDs and passwords

  used to access FAU’s secured systems knowing that FAU prohibits students from providing this

  information to any person or permitting any other person to use accounts granted solely to them.

          4.     Requiring students to provide their FAUNet credentials serves no purpose other

  than to create the false appearance that Defendants are associated or affiliated with FAU and lure

  FAU students into utilizing Defendants’ services.

          5.     Moreover, by obtaining students’ FAUNet credentials, Defendants gained

  unauthorized access to FAU’s computer network and systems, which contain students’ private

  and confidential information such as financial information as well as FAU’s proprietary business

  information.

          6.     Defendants used the students’ FAUNet credentials to improperly access FAU’s

  network and systems, and also improperly sent unsolicited commercial emails to other students

  marketing Defendants’ tutoring services that falsely stated that they came from the students who

  provided their credentials to Defendants.

          7.     FAU seeks injunctive relief and damages against Defendants’ trademark and trade

  dress infringement, false designation of origin, and unfair competition, as the entire course of

  Defendants’ conduct demonstrates their intent to trade on and reap the benefit of FAU’s long-

  established reputation and goodwill through years of innovation in the marketing and supply of

  quality services.




                                                  2
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 3 of 32



          8.     FAU further seeks injunctive relief and damages against Defendants’ violations of

  the Computer Fraud and Abuse Act and related state laws, and damages for Defendants’ tortious

  interference with FAU’s business relationships.

          9.     Defendants should be enjoined from continuing their wrongful behavior, and

  prohibited from using the Infringing Marks in connection with their tutoring services or otherwise

  causing consumer confusion as to the source of their services.

                               PARTIES, JURISDICTION, AND VENUE

          10.    The FAU Board of Trustees is a public body corporate with all of the powers of a

  corporation and the governing body of FAU.

          11.    FAU is a public university and member of the state university system of Florida

  with its main campus at 777 Glades Road, Admin, 295, Boca Raton, Florida 33431. FAU has been

  in existence since 1960.

          12.    Parsont is an individual citizen of and domiciled in Palm Beach County, Florida.

          13.    Owl Tutoring is an inactive Florida corporation with its principal place of business

  at 101 E Camino Real, Apt. 914, Boca Raton, Florida 33432.

          14.    Parsont is the incorporator of Owl Tutoring, Inc., f/k/a Neil’s Owl Tutoring, Inc.

  (“Owl Tutoring”). While Owl Tutoring was an active corporation, Parsont was at all times the

  sole officer and director.

          15.    Parsont is and has at all times been the moving, active, and conscious force behind

  Owl Tutoring’s infringing conduct, as well as a direct participant in the infringing activity.

          16.    FAU’s claims arise under the Lanham Trademark Act of 1946, as amended, 15

  U.S.C. § 1051, et seq., the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and the statutory

  and common laws of the State of Florida. This Court has jurisdiction over the subject matter of



                                                    3
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 4 of 32



  this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. The Court has

  jurisdiction over the state law claims pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).

          17.     This Court has personal jurisdiction over Defendant Owl Tutoring, who has

  purposefully availed itself of the laws of the State of Florida, because Owl Tutoring is incorporated

  in Florida, has its principal place of business in Palm Beach County, Florida, markets and sells

  services utilizing the Infringing Marks within the State of Florida and on the internet, and accessed

  FAU’s computer systems located in this judicial district.

          18.     This Court has personal jurisdiction over Defendant Parsont, who has purposefully

  availed himself of the laws of the State of Florida, because he is a citizen of and domiciled in

  Florida, markets and sells services utilizing the Infringing Marks within the State of Florida and

  on the internet, and accessed FAU’s computers systems located in this judicial district.

          19.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

  reside within this District and a substantial part of the events giving rise to the claims occurred

  within this District.

                                    FACTUAL ALLEGATIONS

  A.      FAU’s Trademark and Trade Dress Rights

          20.      For over fifty years, FAU has provided world-class teaching and research faculty

  to students through ten colleges and has become a highly recognized state university. FAU has

  expended substantial resources to build a strong brand around the Marks, including marketing

  FAU’s products and services throughout the United States and the world under its Marks in

  newspapers, in brochures, on TV and radio, on billboards, through attendance at college fairs, and

  via its website located at www.fau.edu, as well as various other media, to the point that the Marks

  are now strongly associated with FAU’s services. As a result, FAU has developed extremely

  valuable goodwill in its Marks, and has set a standard for quality of its services.

                                                    4
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 5 of 32



          21.     FAU offers various educational services, including University level tutoring

  services. In fact, in addition to FAU’s other tutoring services, FAU offers a free volunteer tutoring

  program known as “Owl-to-Owl” tutoring as part of its brand.

          22.     FAU uses a red, blue, and silver color scheme to identify FAU’s services, and to

  distinguish them from those offered by others. FAU’s color scheme is non-functional and

  distinctive, and through continuous use, has come to be uniquely associated with FAU. FAU’s

  color scheme acts as a source-identifier for FAU.

          23.     FAU’s common law trade dress rights in its color scheme date back to 1964 when

  it first began using the trade dress or a substantially similar trade dress.

          24.     FAU has also continuously used the word “Owls” and a depiction of an owl to

  identify FAU’s services, and to distinguish them from those offered by others. The word “Owls”

  and/or the depiction of an owl, especially when used in connection with FAU’s color scheme, have

  come to be uniquely associated with FAU and act as a source-identifier for FAU.

          25.     Since FAU has been using the word “Owls” and the depiction of an owl to identify

  its services since 1964, it has common law trademark rights dating back to that date.

          26.     Moreover, the service mark depicted below was registered by FAU in the United

  States Patent and Trademark Office on March 13, 2007, under Registration No. 3,218,666:




  A copy of the registration is attached hereto as Exhibit 1. The trademark and the registration of

  the trademark have always been, and still are, owned by FAU. Under the provisions of Section 15

  of the Lanham Trademark Act, 15 U.S.C. § 1065, FAU’s exclusive right to use the mark in

  commerce has become incontestable.


                                                     5
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 6 of 32



          27.    The service mark depicted below was also registered by FAU in the United States

  Patent and Trademark Office on May 16, 2017, under Registration No. 5,203,293:




  A copy of the registration is attached hereto as Exhibit 2. The trademark and the registration of

  the trademark have always been, and still are, owned by FAU.

          28.    The service mark “Florida Atlantic Owls” was also registered by FAU in the United

  States Patent and Trademark Office on January 3, 2017, under Registration No. 5,114,651. A copy

  of the registration is attached hereto as Exhibit 3.   The trademark and the registration of the

  trademark have always been, and still are, owned by FAU.

          29.    Representative samples of FAU’s use of the Marks are shown below and attached

  as Composite Exhibit 4:




                                                  6
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 7 of 32




                                       7
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 8 of 32



          30.    As a result of its widespread, continuous, and exclusive use and promotion of the

  Marks to identify its services and FAU as their source, FAU owns and holds valid and subsisting

  federal statutory and common law rights to the Marks.

          31.    FAU’s Marks are distinctive to both the consuming public and FAU’s trade.

          32.    Because of the extensive and substantial advertising and marketing of its Marks,

  and the maintenance of premium quality standards relating to the services offered under the brand,

  the Marks are widely and favorably known to exclusively identify the sole source of the services

  offered by FAU and signify the high quality of the services designated by the Marks. The Marks

  have acquired incalculable distinction, reputation, and goodwill value belonging exclusively to

  FAU.

  B.      Defendants’ Infringing Acts

          33.    Defendants’ offer private tutoring services for University level courses, including

  specific courses offered by FAU. Defendants have adopted the word “Owl” in their company

  name “Owl Tutoring” and domain name: www.owltutoring.com. Defendants have also adopted a

  red, blue, and silver color scheme identical, or confusingly similar, to FAU’s color scheme, which

  Defendants use on their website, marketing and promotional materials, and uniforms. Moreover,

  Defendants’ marketing and promotional materials contain a confusingly similar depiction of an

  owl. Below are side-by-side images of FAU’s and Owl Tutoring’s mobile websites:




                                                  8
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 9 of 32




          34.    Upon information and belief, Defendants intentionally copied FAU’s color scheme,

  selected the name “Owl Tutoring” for their competing company, adopted the domain name

  www.owltutoring.com, and copied a substantially similar owl depiction, all of which closely

  resemble FAU’s Marks, to evoke similar commercial impressions and trade on FAU’s reputation,

  goodwill, and distinction.

          35.    Defendants operate within blocks of FAU, offer identical or similar tutoring

  services to FAU, and advertise and market to FAU students. Specifically, Defendants send mass

  email solicitations to FAU students, either directly or by improperly obtaining access to students’

  FAU accounts, using their FAU email addresses, to offer tutoring services for FAU specific

  courses, and identify FAU courses by name and number in their advertisements. Representative

                                                  9
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 10 of 32



  samples of Defendants’ use of the Infringing Marks and targeted advertisement and marketing

  efforts to FAU students is shown below and attached as Composite Exhibit 5:




          36.    Representative samples of Defendants’ use of the Infringing Marks in connection

  with advertisements specifically using FAU course numbers are shown below and attached as

  Composite Exhibit 6:


                                                10
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 11 of 32




                                       11
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 12 of 32




          37.    Further causing confusion among consumers, Defendants began offering through

  Owl Tutoring’s website a “Study Feed” portal only for and accessible by FAU students using

  their FAU email addresses where students are solicited to post their FAU class files and notes,

  which further misleads consumers as to Defendants’ association or affiliation with FAU.

  Screenshots and clips from Owl Tutoring’s webpage (https://owltutoring.com/welcome-to-

  studyfeed/) are shown below and attached as Composite Exhibit 7:




                                                12
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 13 of 32




                                       13
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 14 of 32




          38.    In connection with their “Study Feed” portal, Defendants obtained FAU students’

  private and unique FAUNet IDs and passwords used to access FAU’s computer network and

  learning management system.

          39.    To make matters worse, Defendants have been offering FAU students a

  promotional discount in exchange for disclosing their FAUNet credentials as shown below and

  attached as Exhibit 8:




                                                14
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 15 of 32




          40.    By requiring FAU students to enter their unique FAUNet credentials to gain access

  to Defendants’ “Study Feed” portal and receive a discount on Defendants’ tutoring services,

  Defendants have wrongfully represented that they are associated or affiliated with FAU and caused

  confusion among consumers that Defendants are in fact associated or affiliated with FAU.

          41.    Defendants’ unauthorized use of the Infringing Marks in this manner has caused

  confusion, mistake, and deception among consumers, particularly college students, as to the

  source, association, affiliation, or origin of Defendants’ services.

  C.      Defendants’ Unauthorized Access of FAU’s Computers

          42.    FAU controls access to its computers, computer networks, learning management

  system, and data (collectively, “Computers”) by providing authorized users with unique usernames

  and passwords for authentication, security, and privacy purposes.

          43.    To access FAU’s Computers, a person must login by entering his or her assigned

  username and password, which are unique to each specific authorized user. Only persons who




                                                   15
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 16 of 32



  have been granted access by FAU are permitted to access and use FAU’s Computers, and only for

  the limited educational or research purpose for which access was given.

          44.    FAU’s policies specifically prohibit an authorized user from sharing his or her

  unique password, known as a FAUNet ID password, with any other person or otherwise sharing

  access to their FAU provided accounts. In fact, FAU’s policies explicitly state that FAUNet ID

  passwords “are treated as secrets that should only be known by the individual to which the NetID

  was assigned.” See FAU’s Acceptable Use of Technology Resources Policy, emphasis added,

  attached hereto as Exhibit “9.”

          45.    Defendants are well aware of FAU’s policies, as Parsont is a former student of

  FAU.

          46.    By wrongfully obtaining FAU students’ credentials, Defendants have direct access

  to FAU’s Computers, which contain FAU’s proprietary and confidential information only

  available to students enrolled in specific courses, as well as students’ private and sensitive

  personal information including medical, financial, and academic information that FAU maintains

  confidential and protected from disclosure.

          47.    Indeed, Defendants have used students’ credentials to gain unauthorized access to

  FAU’s Computers and send mass marketing emails from the students’ email accounts offering

  Defendants’ services to the students’ contacts using information and means that are only available

  through FAU’s Computers. Defendants misrepresent that the emails come directly from the

  students whose accounts have been wrongfully accessed.

          48.    There is no legitimate reason for Defendants to require students to disclose their

  FAUNet credentials, and thus, Defendants’ purpose for doing so can only be to cause confusion




                                                 16
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 17 of 32



  among consumers as to the association or affiliation of Defendants with FAU and improperly

  obtain access to FAU’s Computers and proprietary information.

  D.      Parsont’s Student Code of Conduct Violations and Other Wrongful Behavior

          49.       From 2001 through May 2008, Parsont was an undergraduate student at FAU.

          50.       In 2009, Parsont began the MBA program at FAU.

          51.       On or around September 30, 2013, it came to FAU’s attention that Defendants sent

  an unauthorized email solicitation to FAU College of Business students. In the solicitation,

  Defendants represented that Owl Tutoring was affiliated with FAU.           FAU opened a case and

  investigated whether the solicitation was a violation of the Student Code of Conduct. In order to

  resolve the case, FAU negotiated a settlement with Parsont that provided the following:

                 a. Parsont and Owl Tutoring staff would cease to enter or approach any classroom to
                    present information on Owl Tutoring services.
                 b. Parsont and Owl Tutoring staff would cease to send out mass emails to FAU
                    students via Google web interface or other means.
                 c. Owl Tutoring staff would only send emails to FAU students who had used their
                    services in the past and would include an “opt out” option in every email.
                 d. Defendants’ activities and advertisements were not authorized by FAU.
                    Defendants were to immediately cease all unauthorized business and solicitation
                    on FAU property.
                 e. All Owl Tutoring advertisements and solicitations were to clearly identify that the
                    company was not associated, affiliated or endorsed by FAU.

          52.       Defendants then began utilizing other students to send unauthorized solicitations

  and advertisements for Owl Tutoring to FAU students via FAU email addresses in violation of

  FAU’s Student Code of Conduct.

          53.       In early 2016, FAU learned that Defendants were again sending unauthorized

  solicitations and advertisements for Owl Tutoring to FAU College of Business students via FAU




                                                     17
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 18 of 32



  email addresses, as well as soliciting FAU students and faculty to promote Owl Tutoring.

  Defendants were also soliciting students and passing out marketing materials on campus.

          54.    FAU opened another case and Parsont admitted to violating three sections of the

  Student Code of Conduct, including noncompliance with written or oral requests or orders of

  authorized university officials or law enforcement officers in the performance of their duties and

  posting of commercial advertising or engaging in commercial activity without appropriate

  authorization. After admitting responsibility, Parsont was placed on student conduct probation

  from November 1, 2016 through November 1, 2018. Parsont was also required to complete

  twenty-five hours of community service, participate in an ethical decision-making seminar, and

  pay a $100 fee. A copy of the Notice of Decision and Sanctions letter, Ethical Decision Making

  Seminar Attendance & Payment Agreement, and community service log are attached hereto as

  Composite Exhibit 10.

  E.      Actual Consumer Confusion

          55.    On December 5, 2016, FAU was contacted by a student’s father to report an

  incident where his daughter was allegedly groped and inappropriately touched by her tutor,

  Parsont, during a tutoring session at Owl Tutoring. The father was upset and reported the incident

  to FAU because he and his daughter both believed that Owl Tutoring was affiliated with FAU.

          56.    The student learned of Defendants’ services through their mass email solicitations

  sent to her FAU email account in violation of the Mutual Agreement and Student Code of Conduct.

  When she received the solicitations, and at all material times thereafter, the student believed that

  Defendants were affiliated with FAU due to their use of the name “Owl Tutoring” and the fact that

  the solicitations were sent directly to her FAU email account, related to a specific FAU course,

  and attached notes and tutoring videos for upcoming exams.



                                                  18
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 19 of 32



          57.    In response to this unsolicited email, in November 2016, the student arranged for a

  private tutoring session with Parsont from Owl Tutoring in preparation for an upcoming final exam

  in one of her accounting courses. On December 2, 2016, during a private tutoring session at Owl

  Tutoring, Parsont reportedly positioned himself to block the student’s ability to exit the room and

  then inappropriately massaged her shoulders and placed his hands inside her shirt without her

  consent. When the student tried to stop him, Parsont allegedly told her to let him massage the

  front or it would be “uneven”. According to the student, she ended the tutoring session early and

  hurried out of the Owl Tutoring office with Parsont trailing behind her out of the building.

          58.    FAU sent numerous emails and letters to Parsont requesting a meeting to discuss

  the incident. However, Parsont graduated from FAU’s MBA program in December 2016 and was

  no longer a student. Thus, Parsont declined FAU’s request for a meeting and FAU had no

  jurisdiction to compel him to appear. FAU placed a hold on Parsont’s student account that would

  require him to resolve the charges for violation of the Student Code of Conduct arising from this

  incident prior to reenrollment.

          59.    In light of the seriousness of the allegations and reported consumer confusion, FAU

  demanded that Defendants immediately discontinue all use of the Infringing Marks and transfer

  the domain name www.owltutoring.com to FAU.

          60.    Despite FAU’s demand, Defendants continue to use the Infringing Marks,

  including the domain name www.owltutoring.com, in connection with the promotion, advertising,

  and sale of their services.

          61.    Defendants’ conduct is detrimental to the local student population. The students

  are confused and misled into believing that Defendants are associated or affiliated with FAU by

  their use of the Infringing Marks and decide to utilize the services offered by Defendants relying



                                                  19
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 20 of 32



  on the reputation of FAU. Furthermore, the students are wrongfully induced into disclosing their

  private FAUNet ID and passwords to Defendants by which Defendants obtain access to, among

  other things, the students’ private medical, financial, and academic information.

          62.    Indeed, Defendants admit and acknowledge that consumer confusion exists as to

  the association or affiliation between FAU and Defendants on Owl Tutoring’s website. The first

  question on Owl Tutoring’s “FAQs” webpage (https://owltutoring.com/frequently-asked-

  questions/) is: “Are you affiliated with FAU?” A copy of the webpage is attached hereto as

  Exhibit 11. Rather than prominently display the lack of affiliation between Defendants and FAU

  on Owl Tutoring’s main webpage in an attempt to avoid confusion, this information is buried and

  only displayed on Owl Tutoring’s “FAQs” webpage.

          63.    Further, a Google search for “Owl-to-Owl tutoring” results in hits for both FAU’s

  Owl-to-Owl Volunteer Tutoring program webpage and Owl Tutoring’s webpage. A copy of the

  Google search results is shown below and attached as Exhibit 12:




                                                  20
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 21 of 32



          64.    Defendants are deliberately infringing upon the Marks with the purpose of evoking

  the standard and quality of services offered by FAU and to draw attention to Defendants’ own

  tutoring services using FAU’s goodwill, reputation and distinction to harm FAU, its Marks, and

  brand, and/or to mislead consumers as to Defendants’ association or affiliation with FAU.

          65.    Defendants’ unauthorized and infringing acts have caused confusion, mistake, and

  deception among the relevant consuming public, as to the source or origin of Defendants’ services,

  and have and are likely to deceive the relevant consuming public into believing, mistakenly, that

  Defendants’ services originate from, are associated or affiliated with, or are otherwise authorized

  by FAU.

  F.      Defendants’ Behavior is Causing Ongoing Irreparable Harm

          66.    Defendants are blatantly and willfully attempting to compete unfairly with FAU by

  usurping its Marks and trying to pass off their services as being identical to, or affiliated with,

  FAU’s     services.     Defendants’   use   of the    Infringing Marks      therefore   constitutes

  willful infringement.

          67.    Defendants have traded on the goodwill of FAU, which FAU has obtained through

  the expenditure of significant time and resources over the past fifty plus years. Defendants’ use

  of the Infringing Marks is damaging and diminishing FAU’s reputation.

          68.    Defendants have blatantly sought to usurp FAU’s goodwill by, inter alia, utilizing

  an intentionally copied color scheme, the name “Owl Tutoring”, the domain name

  www.owltutoring.com, and a depiction of a confusingly similar owl to purposely portray their

  services as being identical, affiliated with and/or indistinguishable from those offered by FAU and

  creating the false appearance of association in order to bolster their own sales and/or market

  presence to FAU’s detriment and expense.



                                                  21
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 22 of 32



          69.      Furthermore, the harm associated with Defendants’ wrongful conduct is, by its very

  nature, irreparable and FAU lacks an adequate remedy at law.

                                     FIRST CAUSE OF ACTION

                     (Federal Trademark Infringement under 15. U.S.C. § 1114)

          70.      FAU repeats and re-alleges the allegations in paragraphs 1 through 69 of

  the Complaint.

          71.      FAU is the sole and exclusive owner of the federally-registered Marks for

  educational services at the University Level.

          72.      The Marks, as used by FAU in connection with its services, are inherently

  distinctive and/or have acquired secondary meaning.


          73.      FAU’s United States Registration No. 3,218,666 for the trademark                is

  incontestable, and accordingly, it is conclusively presumed that the trademark is inherently

  distinctive and/or has acquired secondary meaning under 15 U.S.C. § 1115(b).

          74.      Defendants have knowingly used and are continuing to use the Infringing Marks in

  providing identical or substantially similar services to those offered by FAU.

          75.      Defendants’ use of the Infringing Marks has been without FAU’s consent.

          76.      Defendants’ unauthorized use of the Infringing Marks in commerce as alleged

  herein has and is likely to continue to cause confusion and deceive consumers as to the origin,

  source, sponsorship, or affiliation of Defendants’ services, and is likely to cause consumers to

  believe that Defendants’ services are offered for sale, authorized, endorsed, or sponsored by FAU,

  or that Defendants are in some way affiliated with, associated with, or sponsored by FAU.

          77.      Defendants’ conduct therefore constitutes trademark infringement in violation of

  15 U.S.C. § 1114(1).


                                                   22
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 23 of 32



          78.      Defendants have committed the foregoing acts of infringement with full knowledge

  of FAU’s prior rights in the Marks and with the willful intent to cause confusion and trade on

  FAU’s goodwill and reputation.

          79.      Defendants’ conduct is causing immediate and irreparable harm and injury to FAU,

  and to its goodwill and reputation, and will continue to damage FAU and confuse the public unless

  enjoined by this Court. FAU has no adequate remedy at law.

          80.      As a direct and proximate result of Defendants’ trademark infringement, FAU is

  entitled to injunctive relief and an award of damages in an amount to be determined at trial,

  together with costs and prejudgment and post-judgment interest.

                                   SECOND CAUSE OF ACTION

     (Federal Trademark and Trade Dress Infringement, False Designation of Origin and
           Unfair Competition under the Lanham Act (15 U.S.C. § 1125(a)(1)(A)))

          81.      FAU repeats and re-alleges the allegations in paragraphs 1 through 69 of

  the Complaint.

          82.      FAU is the sole owner of the Marks, which are non-functional and inherently

  distinctive and/or have acquired secondary meaning.

          83.      Defendants have knowingly used and are continuing to use the Infringing Marks in

  commerce in providing identical or substantially similar services to those offered by FAU, and in

  close proximity to and in direct competition with FAU.

          84.      Defendants’ unauthorized use of the Infringing Marks in commerce has and is

  likely to continue to cause confusion or deceive consumers as to the origin, source, sponsorship,

  or affiliation of Defendants’ services, and is likely to cause consumers to believe that Defendants’

  services are sold, authorized, endorsed, or sponsored by FAU, or that Defendants are in some way

  affiliated with or sponsored by FAU.


                                                  23
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 24 of 32



            85.    Defendants’ unauthorized use of the Infringing Marks constitutes use of a false

  designation of origin and misleading description and representation of fact.

            86.     Defendants have committed the foregoing acts willfully and with the intent to

  benefit from the reputation and goodwill of FAU and its Marks and cause confusion, mistake or

  deception as to the affiliation, connection, or association of Defendants with FAU.

            87.    Defendants’ conduct constitutes false designation of origin and unfair competition

  in violation of 15 U.S.C. § 1125(a).

            88.    As a direct and proximate result of Defendants’ conduct, FAU has suffered and will

  continue to suffer damage to its business for which FAU is entitled to monetary relief.

            89.    Defendants have caused, are causing, and unless such acts are enjoined by the

  Court, will continue to cause irreparable harm and injury to FAU, and to its reputation and

  goodwill, for which there is no adequate remedy at law, and for which FAU is entitled to injunctive

  relief.

            90.    Unless enjoined by this Court, Defendants will continue to use the Infringing Marks

  to confuse and mislead consumers.

            91.    FAU is entitled to recover from Defendants the actual damages that FAU sustained

  and is likely to sustain as a result of Defendants’ unlawful acts, as well as Defendants’ profits,

  together with prejudgment and post-judgment interest.

                                    THIRD CAUSE OF ACTION

      (Common Law Trademark and Trade Dress Infringement and Unfair Competition)

            92.    FAU repeats and re-alleges the allegations in paragraphs 1 through 69 of

  the Complaint.




                                                   24
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 25 of 32



          93.      By way of FAU’s continuous and near exclusive use of the Marks within the State

  of Florida and nationally from at least as early as 1964, the Marks constitute valid and legally

  protectable trademarks.

          94.      FAU holds an undivided interest in all right and title in and to the Marks in the

  United States.

          95.      Defendants have adopted and used in this District the Infringing Marks for

  competing educational services.

          96.      Defendants’ use of the Infringing Marks has caused and is likely to continue to

  cause confusion among consumers.

          97.      Further, Defendants’ business conduct is contrary to honest, ethical and moral

  practices. As such, Defendants are also liable under the laws of Florida for unfair competition.

          98.      Defendants have infringed FAU’s Marks as alleged with the intent to deceive the

  public into believing that services offered and sold by Defendants are approved by, sponsored by

  or affiliated with FAU. Defendants’ acts were committed with the intent to pass off Defendants’

  services as the services of FAU, and with the intent to deceive and defraud the public.

          99.      As a direct and proximate result of Defendants’ trademark infringement and unfair

  competition, FAU has incurred substantial damages in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                          Tortious Interference with Business Relationships

          100.     FAU repeats and re-alleges the allegations in paragraphs 1 through 69 of

  the Complaint.

          101.     Defendants knew of FAU’s business relations with its students and former students.




                                                   25
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 26 of 32



          102.     Defendants intentionally and unjustifiably interfered with FAU’s business relations

  with its students and former students by improperly requesting their FAUNet IDs and passwords

  and using this information to access their contacts to distribute Defendants’ marketing and

  promotional material to other students and solicit other students to utilize the Defendants’ services

  in violation of FAU’s policies, the Student Code of Conduct, and their agreements with FAU for

  Defendants’ own commercial benefit.

          103.     Defendants have induced or caused, and will continue to induce or cause, FAU’s

  students and former students to violate their business relationships with FAU.

          104.     By virtue of Defendants’ tortious interference, FAU has been and will continue to

  be irreparably harmed.

          105.     As a direct and proximate result of Defendants’ conduct, FAU has incurred

  substantial damages in an amount to be determined at trial.

                                     FIFTH CAUSE OF ACTION

          Violation of Computer Fraud and Abuse Act (“CFAA Act”), 18 U.S.C. § 1030

          106.     FAU repeats and re-alleges the allegations in paragraphs 1 through 69 of

  the Complaint.

          107.     FAU’s Computers are used in and affect interstate commerce and communication,

  and are therefore protected computers under 18 U.S.C. § 1030(e).

          108.     Defendants have intentionally, knowingly and/or with intent to defraud accessed

  FAU’s Computers either without authorization, or in excess of their authorization, and/or caused

  the transmission of a program, information, code, or command without authorization to FAU’s

  Computers.




                                                   26
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 27 of 32



          109.     Once Defendants improperly accessed FAU’s Computers, they obtained

  proprietary and valuable information from FAU’s protected computers including, among other

  things, FAU students’ contact lists and the ability to send messages to those contacts. Moreover,

  Defendants obtained the ability to access students’ medical, financial, and academic information,

  as well as FAU course materials and other proprietary information.

          110.     Defendants further have used FAU’s proprietary and valuable information to send

  unauthorized emails advertising, marketing, promoting, and offering Defendants’ services from

  FAU student accounts, surreptitiously and falsely representing that the emails came directly from

  students.

          111.     Defendants were not authorized by FAU to make use of its Computers and students’

  credentials and/or accounts.

          112.     By engaging in the conduct set forth herein, Defendants have caused or will cause

  FAU to incur losses in excess of $5,000.00 in value during a one-year period related to the

  investigation of and cost of responding to the conduct.

          113.     Pursuant to 18 U.S.C. § 1030, FAU is entitled to compensatory damages and other

  equitable relief.

                                    SIXTH CAUSE OF ACTION

                          Violation of Florida’s Computer Abuse and Data
                           Recovery Act (“CADRA”), Fla. Stat. § 668.803

          114.     FAU repeats and re-alleges the allegations in paragraphs 1 through 69 of

  the Complaint.

          115.     FAU’s Computers are used in connection with the operation of a university and

  store information, programs, or code in connection with the operation of the university that can be

  accessed only by a password authentication system, which constitutes a technological access


                                                  27
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 28 of 32



  barrier as defined under Fla. Stat. § 668.802(7), and are therefore protected computers as defined

  under Fla. Stat. § 668.802(6).

          116.   FAU is the owner of the Computers, and the data and information stored in the

  Computers, and uses the information in connection with the operation of its university.

          117.   Defendants knowingly, and with the intent to cause harm or loss, obtained

  information from FAU’s Computers and/or caused the transmission of a program, code, or

  command to FAU’s Computers without authorization, and as a result, caused harm or loss to FAU.

          118.   Once Defendants improperly accessed FAU’s Computers, they obtained

  proprietary and valuable information from FAU’s protected computers including, among other

  things, FAU students’ contact lists and the ability to send messages to those contacts. Moreover,

  Defendants obtained the ability to access students’ medical, financial, and academic information,

  as well as FAU course materials and other proprietary information.

          119.   Defendants further have used FAU’s proprietary and valuable information to send

  unauthorized emails advertising, marketing, promoting, and offering Defendants’ services from

  FAU student accounts, surreptitiously and falsely representing that the emails came directly from

  students.

          120.   Defendants were not authorized by FAU to make use of its Computers and students’

  credentials and/or accounts in this manner.

          121.   By engaging in the conduct set forth herein, Defendants have caused FAU to incur

  losses related to the investigation of and cost of responding to the conduct.

          122.   Pursuant to Fla. Stat. § 668.804, FAU is entitled to injunctive relief to prevent the

  Defendants from violating Fla. Stat. § 668.803 in the future.




                                                   28
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 29 of 32



          123.   FAU is also entitled to recover actual damages, the Defendants’ profits, the

  misappropriated information, program, or code, and all copies thereof, and its reasonable

  attorneys’ fees incurred in bringing this action.

                                  SEVENTH CAUSE OF ACTION

                                        Permanent Injunction

          124.   FAU repeats and re-alleges the allegations in paragraphs 1 through 123 of the

  Complaint.

          125.   FAU has and will continue to suffer imminent harm and irreparable injury if

  Defendants are not enjoined from using the Infringing Marks in the manner described herein and

  accessing FAU’s Computers without authorization.

          126.   There is no dispute that Defendants intended to engage in the very activity that FAU

  seeks to enjoin. Specifically, Defendants are blatantly and willfully copying the Marks, or

  confusingly similar marks, to appear as if their services are identical, indistinguishable from, or

  related to those services offered by FAU to consumers.

          127.   These actions are readily observable since both FAU and Defendants offer services

  in the same city and to the same category of consumers, and Defendants blatantly target FAU’s

  student population. Therefore, there is no conjecture involved in satisfying the imminent harm

  requirement.

          128.   Moreover, Defendants are soliciting FAU students’ unique credentials to gain

  access to FAU’s Computers, and intentionally and knowingly accessing FAU’s Computers without

  authorization to obtain proprietary and valuable information from FAU’s Computers and cause

  harm or loss to FAU, which is causing irreparable injury to FAU. As this time, FAU does not

  know the extent of the information misappropriated by Defendants.



                                                      29
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 30 of 32



          129.     FAU has been irreparably injured by Defendants’ conduct in a manner that cannot

  be accurately measured and for which monetary damages are inadequate. Accordingly, an

  injunction is necessary to prevent continuing harm.

          130.   Monetary damages are inadequate to compensate FAU for the unquantifiable injury

  to its reputation, goodwill, and brand caused by Defendants’ infringing acts and wrongful conduct.

  Defendants are currently selling services in the market using the Infringing Marks. The continuous

  damage to FAU includes not only lost profits, but also lost goodwill and reputation. Thus, FAU’s

  damages are not ascertainable or easily calculated.

          131.   Considering the balance of the hardships between FAU and Defendants, a remedy

  in equity is warranted. The threatened harm to FAU outweighs the harm that an injunction would

  inflict on Defendants because it is FAU who will ultimately suffer if Defendants are permitted to

  continue their damaging efforts. Any harm resulting to Defendants would be the prevention of

  unjust enrichment through their unlawful actions.

          132.   Issuing an injunction would not adversely affect the public interest and public

  policy, and would in fact be in the best interests of the public, especially the students at FAU given

  the actual confusion caused by Defendants’ conduct, alleged inappropriate conduct of Defendants,

  and and wrongful access of FAU students’ accounts containing private medical, financial, and

  academic information.

          133.   For these reasons, FAU asks the Court to set its request for injunctive relief for a

  full trial on the issues and, after the trial, to issue a permanent injunction against Defendants.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, the Florida Atlantic University Board of Trustees, respectfully

  requests that this Court enter judgment in its favor against Defendants, Neil Parsont and Owl

  Tutoring, Inc., and seeks the following relief:

                                                    30
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 31 of 32



                 (a)   A permanent injunction barring Defendants, or any person or entity acting

                       on their behalf, in concert with them, or through which they act, from:

                          i.   Making any use of the FAU color scheme, the name “Owl

                               Tutoring”, the domain name www.owltutoring.com, and the

                               depiction of an owl in connection with their tutoring services;

                        ii.    Engaging in any activity that infringes FAU’s rights in its Marks;

                        iii.   Making or displaying any statement, representation, or depiction

                               that is likely to lead the public to believe that Defendants’ services

                               are in any manner approved, endorsed, licensed, sponsored, or

                               authorized by or associated, affiliated, or otherwise connected with

                               FAU; and

                        iv.    Unfairly competing with FAU;

                 (b)   A permanent injunction barring Defendants from further accessing FAU’s

                       Computers;

                 (c)   An order requiring an accounting and return of all proprietary and/or

                       misappropriated information unlawfully obtained by Defendants, including

                       student Credentials, belonging to FAU;

                 (d)   Compensatory damages and/or statutory damages including, but not limited

                       to: (i) lost profits; (ii) the disgorgement of all profits and revenues received

                       by Defendants; and (iii) to the extent calculable, damages for reputational

                       damage, lost revenue, loss of goodwill, corrective advertising, and other

                       damages;

                 (e)   Attorneys’ fees pursuant to Fla. Stat. § 668.804;



                                                 31
  105490570.v3
Case 9:19-cv-81644-RKA Document 1 Entered on FLSD Docket 12/09/2019 Page 32 of 32



                 (f)   Interest and costs; and

                 (g)   Such other relief to FAU as this Court deems appropriate, just, and proper.

  Dated: December 9, 2019

                                                 FOX ROTHSCHILD LLP
                                                 777 South Flagler Drive
                                                 Suite 1700 West Tower
                                                 West Palm Beach, FL 33401
                                                 Telephone: (561) 835-9600
                                                 Facsimile: (561) 835-9602

                                                 By:    s/Megan A. McNamara
                                                        Amy S. Rubin
                                                        Florida Bar No: 476048
                                                        arubin@foxrothschild.com
                                                        Megan A. McNamara
                                                        Florida Bar No: 112636
                                                        mmcnamara@foxrothschild.com

                                                 Attorneys for Plaintiff, the Florida Atlantic
                                                 University Board of Trustees




                                                   32
  105490570.v3
